Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments as filed 02/21/2021 are entered.
IDS as filed per records are considered.
Claims 1-4, 6-10, 16-19, 21-23, 31-34 are pending.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically, the arguments are directed to the limitation(s) of “determining that a transportation trip of the service has commenced, wherein the obtained status information corresponding to the third transportation service stage comprises a traffic condition on a route to a destination of the transportation trip”.  This limitations are addressed in a newly established ground of rejection. See the below for details. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-10, 16-19, 21-23, 31-34  is/are rejected under 35 U.S.C. 103 as being unpatentable over Korpi et al. (US 2016/0275638) in view of Marueli (US 2017/0249847) and in further view of CN105975224A by Chaoya  (IDS entry and also prior art of record)

As to claim 1:

Korpi discloses a method for providing information (Abstract, and Fig. 5 for example), the method comprising:

determining a current service stage of a service requested by a terminal device (See for example, ¶0044, an instance of determination of status of the pickup service) wherein determining the current service stage comprises:

in response to determining that a passenger has not been picked up by a transportation service vehicle, obtaining a distance between the transportation service vehicle and a target location as a target distance; (¶0014, 0032, 0037, 0044, discloses a driver selection and requesting process, i.e. occurs on or after request a pickup: information pertaining the driver and vehicle (photo) and  a distance between the requesting user and the driver is obtained, and based on which to provide ride said information to the user)

determining a first transportation service stage as the current service stage, in response to determining that the target distance exceeds or equals to a preset threshold: . (¶0014, 0044, and also 0037 a distance between the requesting user and the driver is obtained/monitored and compared against a threshold.  The system uses this comparison to provide ride updates/information to the user. If the distance is not within the threshold, the current service stage comprises refraining from providing recommendation/ to the use for the instant driver. In order word search still in progress)


determining a second transportation service stage as the current service stage, in response to determining that the target distance is below the preset threshold: (¶0014, 0044, and also 0037 a distance between the requesting user and the driver is obtained/monitored and compared against a threshold.  The system uses this comparison to provide ride updates/information to the user. In order word, if the distance is less than the threshold, the current service stage providing introductions for the driver)


obtaining status information matching the current service stage: and providing the obtained status information on a screen of the terminal device (See Fig. 2 through 5, various service stage information are obtained and provided on the screen of the terminal device, i.e. searching, pickup alert, selection stages)


Korpi however does not explicitly discloses determining a third transportation service stage as the current service stage, in response to determining that a transportation trip of the service has commenced, wherein the obtained status information corresponding to the third transportation service stage comprises a traffic condition on a route to a destination of the transportation trip.

Marueli, also in the field of endeavor, discloses a ride pickup service system (abstract) that determining a third transportation service stage as the current service stage, in response to determining that a transportation trip of the service has commenced, wherein the obtained status information corresponding to the third transportation service stage comprises a traffic condition on a route to a destination of the transportation trip (See ¶0018, 0054, 0055, once determining that the ride has begun, the user application displays various status information such as current location, current route to be taken, and showing updated information such as traffic conditions, or traffic related data such as busyness of the destinations and delay information) 



Neither Korpi nor Marueli discloses the providing of said status information on a lock screen of the user terminal device. 

Chaoya, also in a related field of endeavor discloses a ride pickup service system in which obtaining status information matching the current service stage(the network system obtains a corresponding (matching) message pertaining the update (i.e. status information)) providing the obtained status information on a locked screen of the terminal device. (See ¶0049 through 0056,  all updates pertaining the taxi order as well as those of positions of the taxi vehicle are provided to user on the  locked screen. See same examples in Fig. 7A and B, ¶0030-0032).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Korpi/Marueli to incorporate Chaoya’s feature of displaying ride/trip information on a lock screen. Such implementation advantageously allow user/passengers to save time/effort to obtain the trip updates without performing tedious operations of unlocking (see Abstract of Chaoya). 

¶0045 of Korpi) having instructions to perform by a processor the method steps similar to those of claim 1, and are addressed by the same reasoning. 

As to claim 16:

Korpi discloses a system for providing information (Abstract, and Fig. 5 for example), the system comprising a processor and a memory storing instructions that, when executed by the processor, to perform the operations comprising:

determining a current service stage of a service requested by a terminal device (See for example, ¶0044, an instance of determination of status of the pickup service) wherein determining the current service stage comprises:

in response to determining that a passenger has not been picked up by a transportation service vehicle, obtaining a distance between the transportation service vehicle and a target location as a target distance; (¶0014, 0032, 0037, 0044, discloses a driver selection and requesting process, i.e. occurs on or after request a pickup: information pertaining the driver and vehicle (photo) and  a distance between the requesting user and the driver is obtained, and based on which to provide ride said information to the user)

determining a first transportation service stage as the current service stage, in response to determining that the target distance exceeds or equals to a preset threshold: . (¶0014, 0044, and also 0037 a distance between the requesting user and the driver is obtained/monitored and compared against a threshold.  The system uses this comparison to provide ride updates/information to the user. If the distance is not within the threshold, the current service stage comprises refraining from providing recommendation/ to the use for the instant driver. In order word search still in progress)


determining a second transportation service stage as the current service stage, in response to determining that the target distance is below the preset threshold: (¶0014, 0044, and also 0037 a distance between the requesting user and the driver is obtained/monitored and compared against a threshold.  The system uses this comparison to provide ride updates/information to the user. In order word, if the distance is less than the threshold, the current service stage providing introductions for the driver)


obtaining status information matching the current service stage: and providing the obtained status information on a screen of the terminal device (See Fig. 2 through 5, various service stage information are obtained and provided on the screen of the terminal device, i.e. searching, pickup alert, selection stages)


Korpi however does not explicitly discloses determining a third transportation service stage as the current service stage, in response to determining that a transportation trip of the service has 

Marueli, also in the field of endeavor, discloses a ride pickup service system (abstract) that determining a third transportation service stage as the current service stage, in response to determining that a transportation trip of the service has commenced, wherein the obtained status information corresponding to the third transportation service stage comprises a traffic condition on a route to a destination of the transportation trip (See ¶0018, 0054, 0055, once determining that the ride has begun, the user application displays various status information such as current location, current route to be taken, and showing updated information such as traffic conditions, or traffic related data such as busyness of the destinations and delay information) 

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Korpi to incorporate Marueli’s feature of displaying current trip information once the ride has begun as detailed above. Such implementation advantageously allow user/passengers to save time, for example, by adaptively changing routes as necessary (¶0055 of Marueli) 

Neither Korpi nor Marueli discloses the providing of said status information on a lock screen of the user terminal device. 

Chaoya, also in a related field of endeavor discloses a ride pickup service system in which obtaining status information matching the current service stage(the network system obtains a corresponding (matching) message pertaining the update (i.e. status information)) providing the obtained status information on a locked screen of the terminal device. (See ¶0049 through 0056,  all updates pertaining the taxi order as well as those of positions of the taxi vehicle are provided to user on the  locked screen. See same examples in Fig. 7A and B, ¶0030-0032).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Korpi/Marueli to incorporate Chaoya’s feature of displaying ride/trip information on a lock screen. Such implementation advantageously allow user/passengers to save time/effort to obtain the trip updates without performing tedious operations of unlocking (see Abstract of Chaoya). 

As to claim 2/17:
Korpi in view of Marueli and Chaoya discloses all limitations of claim 1/16, wherein:
the service comprises a vehicle service requested via Internet (The Internet is a popular type of network choice due to widespread usage and interconnection with mobile networks, such as discussed in Marueli, ¶0028, that is used to connect the network elements in the process)

As to claim 3/18:
Korpi in view of Marueli and Chaoya discloses all limitations of claim 1/16, wherein:

Korpi discloses determining the current service stage based on the target distance. (¶0037, a user has selected a particular driver, i.e.  not yet picked up. ¶0014, 0044, a distance between the requesting user and the driver is obtained, and based on which to provide ride updates/information to the user)

As to claim 4/19:
Korpi in view of Marueli and Chaoya discloses all limitations of claim 3/18, wherein the target location comprises: a pick-up location for the transportation service vehicle to pick up the passenger; or a current location of the passenger. (See ¶0015 of Korpi, location of passenger to be picked up)

As to claim 6/21/32:
Korpi in view of Marueli and Chaoya discloses all limitations of claim 5/20/31, wherein:
the obtained status information corresponding to the first transportation service stage comprises location information of the vehicle. (See ¶0032, 0011 of Korpi, the service status is dependent from distance between the user and the vehicle, which is derived at least in part from location of the vehicle. Also Chaoya, 0034, location of the vehicle is obtained)

As to claim 7/22/33:
Korpi in view of Marueli and Chaoya discloses all limitations of claim 6/21/32 wherein providing the obtained status information on the locked screen of the terminal device comprises
at the first transportation service stage, displaying the location information of the transportation service vehicle. (See Fig. 4 of Korpi, also Chaoya, Fig. 7A, map display that includes visual location of the vehicle)


Korpi in view of Marueli and Chaoya discloses all limitations of claim 6/21/31, wherein:
the obtained status information corresponding to the second transportation service stage comprises vehicle information of the vehicle. (See Chaoya, Fig. 7A,  display that includes visual picture of the vehicle, aka model, color, looks. See Korpi, ¶0044)

As to claim 9:
Korpi in view of Marueli and Chaoya discloses all limitations of claim 8, wherein providing the obtained status information on the locked screen of the terminal device comprises: at the second transportation service stage, displaying the vehicle information of the vehicle. (See Chaoya, Fig. 7A,  display that includes visual picture of the vehicle, aka model, color, looks. See also Korpi, ¶0044)

As to claim 10:
Korpi in view of Marueli and Chaoya discloses all limitations of claim 1, wherein the obtained status information corresponding to the third transportation service stage comprises at least one of: current location information of the vehicle; an estimated time to arrive at a destination of the transportation trip; ( See Marueli, ¶0018, 0054, 0055, once determining that the ride has begun, the user application displays various status information such as current location, current route to be taken, and showing updated information such as traffic conditions, or traffic related data such as busyness of the destinations and delay information) 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Magazinik (US 2017/0052034) - In one embodiment an indication of a driver destination location is received from a driver associated with a taxi service. The driver destination location specifies a location that the driver desires to travel to after transporting one or more passengers. A passenger pick-up location of a first passenger is provided. The first passenger is selected based on the driver destination location and a destination location specified by the first passenger.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232.  The examiner can normally be reached on 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/QUAN M HUA/Primary Examiner, Art Unit 2645